Dismissed and Opinion filed April 24, 2003








Dismissed and Opinion filed April 24, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01157-CV
____________
 
MARICELA MORALES JIMENEZ AND SERGIO
JIMENEZ, Appellants
 
V.
 
URBANO MARTINEZ, Appellee
 

 
On Appeal from the 278th District Court
Walker
County, Texas
Trial
Court Cause No.  21,261-C
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed September 9, 2002.
On April 7, 2003, appellants filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Opinion
filed April 24, 2003.
Panel consists of Justices
Anderson, Seymore and Guzman.